In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-20-00044-CR


                              TAJUAN MURTEZ DENT, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 415th District Court
                                      Parker County, Texas1
             Trial Court No. CR19-0488, Honorable Roy Graham Quisenberry, Presiding

                                            April 28, 2020

                        ORDER OF ABATEMENT AND REMAND
                             Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Tajuan Murtez Dent, appeals his conviction for evading arrest with a

previous conviction for evading arrest,2 enhanced, and sentence to nine years’

confinement. Appellant’s brief was originally due March 30, 2020, but was not filed. By

letter of April 6, 2020, we notified appellant’s counsel that the brief was overdue and



        1 Pursuant to the Texas Supreme Court’s docket equalization efforts, this case was transferred to

this Court from the Second Court of Appeals. See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

        2   TEX. PENAL CODE ANN. § 38.04(b)(1)(A) (West 2016).
admonished him that failure to file a brief by April 16 would result in the appeal being

abated and the cause remanded to the trial court for further proceedings without further

notice. To date, appellant’s counsel has not filed a brief or had any further communication

with this Court.


       Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall determine

the following:


       1.        whether appellant desires to prosecute the appeal;

       2.        whether appellant is indigent;

       3.        why a timely appellate brief has not been filed on behalf of appellant;

       4.        whether appellant’s counsel has abandoned the appeal;

       5.        whether appellant has been denied the effective assistance of counsel;

       6.        whether new counsel should be appointed; and

       7.        if appellant desires to continue the appeal, the date the Court may expect
                 appellant’s brief to be filed.


       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by May 28, 2020. If

it is determined that appellant desires to proceed with the appeal, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint him new

counsel; the name, address, email address, phone number, and state bar number of any

newly-appointed counsel shall be included in the aforementioned findings. Should further



                                                  2
time be needed to perform these tasks, then same must be requested before May 28,

2020.


        It is so ordered.


                                                 Per Curiam


Do not publish.




                                        3